Name: Council DecisionÃ 2014/922/CFSP of 17 December 2014 amending and extending DecisionÃ 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Asia and Oceania
 Date Published: 2014-12-18

 18.12.2014 EN Official Journal of the European Union L 363/152 COUNCIL DECISION 2014/922/CFSP of 17 December 2014 amending and extending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2010, the Council adopted Decision 2010/279/CFSP (1) on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN). That Decision expires on 31 December 2014. (2) Following the Strategic Review in February 2014, EUPOL AFGHANISTAN should be extended until 31 December 2016. (3) EUPOL AFGHANISTAN will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/279/CFSP is hereby amended as follows: (1) in Article 1, paragraph 1 is replaced by the following: 1. The European Union Police Mission in Afghanistan ( EUPOL AFGHANISTAN  or the Mission ), established by Joint Action 2007/369/CFSP, shall be extended as from 31 May 2010 until 31 December 2016.; (2) Article 2 is replaced by the following: Article 2 Objectives EUPOL AFGHANISTAN shall support Afghan authorities in the further development towards an effective and accountable civilian police service that has developed efficient interactions with the wider justice sector and respect for human rights, including the rights of women. EUPOL AFGHANISTAN shall work on a gradual and sustainable transition, safeguarding achievements already made.; (3) Article 3 is amended as follows: (a) in paragraph 1, point (a) is replaced by the following: (a) assist the Government of Afghanistan in advancing the institutional reform of the Ministry of the Interior and in developing and coherently implementing policies and a strategy towards sustainable and effective civilian policing arrangements including gender mainstreaming, especially with regard to the Afghan Uniform (Civilian) Police and the Afghan Anti-Crime Police; ; (b) in paragraph 1, point (b) is replaced by the following: (b) assist the Government of Afghanistan in further professionalising the Afghan National Police (ANP), in particular by supporting the sustainable recruitment, retention and integration of female police officers, the development of training infrastructure and by enhancing Afghan abilities to develop and deliver training; ; (c) in paragraph 1, point (d) is replaced by the following: (d) improve cohesion and coordination among international actors and further work on strategy development on police reform, especially through the International Police Coordination Board (IPCB), in close coordination with the international community and through continued cooperation with key partners, including with the NATO-led Resolute Support Mission and other contributors. ; (d) paragraph 3 is deleted; (4) Article 4 is replaced by the following: Article 4 Structure of the Mission 1. EUPOL AFGHANISTAN shall have its Headquarters in Kabul. 2. EUPOL AFGHANISTAN shall be structured in accordance with its planning documents.; (5) Article 6 is amended as follows: (a) the following paragraph is inserted: 1a. The Head of Mission shall be the representative of EUPOL AFGHANISTAN in its area of responsibility. The Head of Mission may delegate management tasks relating to staff and financial matters to staff members of EUPOL Afghanistan under his overall responsibility.; (b) paragraph 4 is deleted; (c) paragraph 8 is replaced by the following: 8. The Head of Mission shall ensure that EUPOL AFGHANISTAN works closely, coordinates and cooperates with the Government of Afghanistan and relevant international actors, as appropriate, including the NATO-led Resolute Support Mission, the United Nations Assistance Mission Afghanistan (UNAMA), and third States currently involved in police reform in Afghanistan.; (6) in Article 7, paragraph 5 is replaced by the following: 5. All staff shall carry out their duties and act in the interest of the Mission. All staff shall respect the security principles and minimum standards established by Council Decision 2013/488/EU (2).; (7) in Article 8, paragraph 3 is replaced by the following: 3. The conditions of employment and the rights and obligations of international and local staff shall be laid down in the contracts to be concluded between EUPOL Afghanistan and the staff members concerned.; (8) in Article 11, paragraph 6 is replaced by the following: 6. The Head of Mission shall ensure the protection of EU classified information in accordance with Decision 2013/488/EU.; (9) the following Article is inserted: Article 12b Legal arrangements EUPOL AFGHANISTAN shall have the capacity to procure services and supplies, enter into contracts and administrative arrangements, employ staff, hold bank accounts, acquire and dispose of assets and discharge its liabilities, and to be a party to legal proceedings, as required in order to implement this Decision.; (10) Article 13 is replaced by the following: Article 13 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 31 May 2010 to 31 July 2011 shall be EUR 54 600 000. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 August 2011 to 31 July 2012 shall be EUR 60 500 000. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 August 2012 to 31 May 2013 shall be EUR 56 870 000. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 June 2013 to 31 December 2014 shall be EUR 108 050 000. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 January 2015 to 31 December 2015 shall be EUR 57 750 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by EUPOL AFGHANISTAN shall be open without limitations. Moreover, no rule of origin for the goods purchased by EUPOL AFGHANISTAN shall apply. Subject to the Commission's approval, the Mission may conclude technical arrangements with Member States, the host State, participating third States and other international actors regarding the provision of equipment, services and premises to EUPOL AFGHANISTAN. 3. EUPOL AFGHANISTAN shall be responsible for the implementation of the Mission's budget. For that purpose, EUPOL AFGHANISTAN shall sign an agreement with the Commission. 4. Without prejudice to the provisions on the status of EUPOL AFGHANISTAN and its personnel, EUPOL AFGHANISTAN shall be responsible for any claims and obligations arising from the implementation of the mandate, starting from 1 January 2015, with the exception of any claims relating to serious misconduct by the Head of Mission, for which the Head of Mission shall bear responsibility. 5. The implementation of the financial arrangements shall be without prejudice to the chain of command as provided for in Articles 5, 6 and 9 and the operational requirements of EUPOL Afghanistan, including compatibility of equipment and interoperability of its teams. 6. Expenditure shall be eligible from the date when the agreement referred to in paragraph 3 is signed.; (11) the following Article is inserted: Article 13a Project Cell 1. EUPOL AFGHANISTAN shall have a Project Cell for identifying and implementing projects. EUPOL AFGHANISTAN shall, as appropriate, facilitate and provide advice on projects, implemented by Member States and third States, under their responsibility in areas related to EUPOL AFGHANISTAN and in support of its objectives. 2. Subject to paragraph 3, EUPOL AFGHANISTAN shall be authorised to seek recourse to financial contributions from Member States or third States to implement projects identified as supplementing in a consistent manner EUPOL AFGHANISTAN's other actions, if the projects are:  provided for in the financial statement relating to this Decision; or  integrated during the mandate by means of an amendment to the financial statement requested by the Head of Mission. EUPOL AFGHANISTAN shall conclude an arrangement with those States, covering in particular the specific procedures for dealing with any complaint from third parties concerning damage caused as a result of acts or omissions by EUPOL AFGHANISTAN in the use of the funds provided by those States. Under no circumstances may the contributing States hold the Union or the HR liable for acts or omissions by EUPOL AFGHANISTAN in the use of the funds provided by those States. 3. Financial contributions from third States to the Project Cell shall be subject to acceptance by the PSC.; (12) in Article 14, paragraphs 1 to 4 are replaced by the following: 1. The HR shall be authorised to release to NATO, or to the NATO-led Resolute Support Mission, EU classified information and documents generated for the purposes of the Mission, in accordance with Decision 2013/488/EU. Local technical arrangements shall be drawn up to facilitate this. 2. The HR shall be authorised to release to third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information and documents up to the level CONFIDENTIEL UE  generated for the purposes of the Mission, in accordance with Decision 2013/488/EU. 3. The HR shall be authorised to release to UNAMA, as appropriate and in accordance with the operational needs of the Mission, EU classified information and documents up to the level RESTREINT UE  generated for the purposes of the Mission, in accordance with Decision 2013/488/EU. Local arrangements shall be drawn up for that purpose. 4. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State EU classified information and documents up to the level RESTREINT UE  generated for the purposes of the Mission, in accordance with Decision 2013/488/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for that purpose.; (13) Article 17 is replaced by the following: Article 17 Entry into force and duration This Decision shall enter into force on the date of its adoption. It shall apply from 31 May 2010 until 31 December 2016.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 January 2015. Done at Brussels, 17 December 2014. For the Council The President G. L. GALLETTI (1) Council Decision 2010/279/CFSP of 18 May 2010 on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (OJ L 123, 19.5.2010, p. 4). (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).